Dismissed and Memorandum Opinion filed July 9, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00327-CV

                     EVELYN DELECATAVE, Appellant
                                        V.

                  WINDCREST ON WESTVIEW, Appellee

              On Appeal from County Civil Court at Law No. 3
                           Harris County, Texas
                     Trial Court Cause No. 1060272

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed April 6, 2015. The notice of
appeal was filed April 16, 2015. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs. Tex. Gov’t Code Ann. § 51.207.
      On May 28, 2015, this court ordered appellant to pay the appellate filing fee
on or before June 12, 2015, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action within
specified time).


                                       PER CURIAM

Panel consists of Justices Boyce, McCally and Donovan.




                                         2